Citation Nr: 1705702	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, also claimed as stress and sleeping condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, February 2003 to January 2004, and March 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in June 2007 by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2016 the Veteran and his representative each sent in a withdrawal of all issues on appeal.  Subsequently, the Veteran's representative filed a brief purporting to seek a rating in excess of the granted 50 percent.  As this appeal has been withdrawn, however, the Veteran should file an increased rating claim with the RO should he believe his condition should be rated higher than 50 percent.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  "[W]hen a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable."  Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal must be made by the Veteran or the Veteran's representative and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  The withdrawal must include the name of the Veteran, the file number, and a statement that the claim is withdrawn.  Id.  If there are multiple issues on appeal the withdrawal must specify which issues are withdrawn or that the appeal is withdrawn in its entirety.  Id.  

The August 2016 withdrawal satisfies the requirements for withdrawal.  The Veteran's representative wrote "[a]fter review of rating decision dated June 20, 2016 granting (TDIU), and permanency [the Veteran] is satisfied.  As such, he request[s] to withdraw 'all' issues on appeal."  On a separate form, the Veteran stated "[a]fter review of rating decision dated 6-20-2016 granting (TDIU) & P&T I am satisfied! Request to withdraw 'all' issues on appeal."  Both documents also included the name of the Veteran and his claims file number.  Further, the Veteran sent the withdrawal with a full understanding and acceptance of the consequences as demonstrated by his acceptance of (and satisfaction with) the rating decision rendered by the RO.

The Board has taken into account the fact that the record indicates that the RO issued the rating decision granting TDIU and permanency in August 2016 and not in June 2016.  Although the rating decision date does not match the date mentioned in the withdrawal, the Board still finds that the withdrawal was done with a full understanding of the consequences.  The RO made the merits of the rating decision known to the Veteran and it was on that basis that the Veteran withdrew his appeal.  The consequences were not altered in the rating decision.

As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  The appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


